Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of an authentication device, a device authentication method, or an information security system, comprising: one or more network devices, wherein each network device is configured to wirelessly exchange data with one or more user devices; and an authentication device in signal communication with the one or more network 5device, comprising: a memory operable to store a plurality of device fingerprints, wherein: each device fingerprint is uniquely associated with a device; and each device fingerprint comprises a unique bit string that is generated based on a configuration of a device; and 10a processor operably coupled to the memory, configured to: receive an authentication request from a user device, wherein the authentication request comprises a device identifier; identify a network device that is associated with the device identifier; 15send a device fingerprint request to the network device; receive a first device fingerprint for the network device in response to sending the device fingerprint request (major difference in the claims not found in the prior art); identify a second device fingerprint that is associated with the network device from among the plurality of device fingerprints; 20compare the first device fingerprint to the second device fingerprint; and send an authentication response to the user device based on the comparison as set forth in the Specification and recited in independent claims 1, 8, and 15.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 10, 2022